IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRADFORD P. LAMBERT, 111, §
§ No. 318, 2014
Defendant Below, §
Appellant, §
' § Court Below — Superior Court
V. § of the State of Delaware
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID. No. 1311011377
V §
Plaintiff Below, §
Appellee. §

Submitted: February 11, 2015
Decided: February 12, 2015
Before HOLLAND, VALIHURA, and VAUGHN, Justices.

Upon appeal from the Superior Court. AFFIRMED.

Thomas A. Foley, Esquire, Wilmington, Delaware, Attorney for Defendant Below,
Appellee.

Karen V. Sullivan, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for Plaintiff Below-Appellee.

HOLLAND, Justice:

The Defendant-Below/Appellant, Bradford P. Lambert, III (“Lambert”)
appeals from a ﬁnal judgment of the Superior Court. Following a jury trial,
Lambert was found guilty of Driving a Vehicle While Under the Inﬂuence of
Alcohol (“DUI”).1 Lambert raises .one claim in this direct appeal. Lambert
contends that the trial court erred when it denied his motion to suppress blood
alcohol concentration (“BAC”) evidence because the Search Warrant Afﬁdavit
(“Afﬁdavit”) failed to set forth facts sufﬁcient to show probable cause. We have
concluded that Lambert’s claim is without merit.

’Facts

In November 2013, Delaware State Police Corporal Suzanne Lowman (“Cpl
Lowman”) was called to the scene of a trafﬁc accident where a motorcycle had
rear—ended an automobile. At the scene, Cpl. Lowman observed a Trailblazer with
rear-end damage and a motorcycle laying on its side. The Trailblazer’s driver
informed Cpl. Lowman that Lambert, who at the time was being treated by
paramedics, was the driver of the motorcycle.

While Speaking with Lambert, Cpl. Lowman immediately detected a
moderate odor of alcohol on Lambert’s breath. Cpl. Lowman also observed that
Lambert’s eyes were bloodshot and watery. Lambert admitted that he ran into the

rear end of the Trailblazer with his motorcycle.

121 Del. C. §4177(a).

Due to the injuries Lambert sustained in the collision, he was only semi-
conscious and unable to complete any ﬁeld sobriety tests. Cpl. Lowman requested
a search warrant from the Justice of Peace Court in order to have a blood sample
drawn.2 The blood draw revealed that Lambert’s BAC was .19, more than twice
the legal limit.3 Because this was Lambert’s fourth DUI offense, Lambert was
charged with Felony Driving Under the Inﬂuence4 as well as Inattentive Driving,5

and Failure to Provide Proof of Insurance.6
Motion T 0 Suppress
In March 2014, Lambert ﬁled a motion to suppress evidence of the blood
draw results in the Superior Court. Lambert argued that the search warrant
Afﬁdavit submitted by Cpl. Lowman did not establish probable cause that Lambert
was driving under the inﬂuence. At the suppression hearing, the trial court denied

Lambert’s motion. The court stated:

[A] collision between a motorcycle and a vehicle from
the rear operated by a man with glassy, bloodshot eyes,
and a moderate odor of alcohol - - emanating at the time
that [] the ofﬁcer had interaction with him on the
backboard is sufﬁcient to establish probable cause . . . .
The burden on the State to establish probable cause is not
insubstantial, but it’s not conviction level. It’s not
beyond a reasonable doubt or even preponderance. And I
ﬁnd that there’s sufﬁcient evidence in the warrant itself.

2 Lambert also signed a consent form before Christiana Care drew his blood.
3 21 Del. C. § 4177 (a)(5).

4 21 Del. C. §4177(d)(4).

5 21 Del. C. § 4176.

6 21 Del. C. §2118(p).

Based on this ruling, the parties agreed to a trial by stipulation, in which
Lambert admitted he was guilty of DUI and that he was subject to sentencing as a
fourth offense pursuant to 21 Del. C §4l77(d)(4). The State entered a nolle
prosequi on the remaining charges. This appeal followed.

Probable Cause Determination

Search warrants require a “showing of probable cause.”7 “An afﬁdavit

submitted in support of a search warrant application must set forth facts, that,

within the afﬁdavit’s four corners, are sufﬁcient for a neutral magistrate to

’98

conclude that . . . [probable cause exists]. “[T]he magistrate must apply a

‘totality of the circumstances’ test to decide if ‘there is a fair probability that . . .
evidence of a crime will be found in a particular place.’”9 “In so doing, the
magistrate may draw reasonable inferences from the afﬁdavit’s factual

allegations.”10 A magistrate need not ﬁnd proof beyond a reasonable doubt or even

1

that guilt is more likely than not to ﬁnd probable cause.1 Instead, “[t]o establish

probable cause, the police are only required to present facts which suggest, when

7 Rivera v. State, 7 A.3d 961, 966 (Del. 2010) (citing Morgan v. State, 962 A.2d 248, 252 (Del.
2008)).

8 Id.

9 Id. at 966-67 (quoting Sisson v. State, 903 A.2d 288, 296 (Del. 2006)).

‘0 Rivera, 7 A.3d at 967.

11 See State v. Maxwell, 624 A.2d 926, 928-30 (Del. 1993) (citing Locke v. United States, 3 L.
Ed. 364 (1813)).

those facts are Viewed under the totality of the circumstances, that there is a fair

probability that the defendant has committed a crime.”12

Affidavit

In the Afﬁdavit, Cpl. Lowman explains that she was dispatched to
investigate an “injury acciden ” on Route 273.13 When she arrived, she saw a
Trailblazer with damage to its rear and a motorcycle lying on its side.14 The driver
of the Trailblazer identiﬁed Lambert as the driver of the motorcycle.15 When she
spoke to Lambert, she “immediately” smelled a moderate odor of alcoholic
beverages coming from [Lambert’s] breath.”16 At that time, Lambert was lying on
a backboard and had blood around his nose and mouth.17 Cpl. Lowman observed
that Lambert had bloodshot, watery eyes.18 In her Afﬁdavit, Cpl. Lowman also
noted that Lambert said, “[t]he car in front of me swerved and I hit this guy.”19

The Superior Court concluded that “a collision between a motorcycle and a
vehicle from the rear operated by a man with glassy, bloodshot eyes and a

moderate odor of alcohol . . . is sufﬁcient to establish probable cause to get a

warrant.” Lambert contends that the Afﬁdavit did not support a ﬁnding of

12 Id. at 930 (emphasis in original) (citing Jarvis v. State, 600 A.2d 38, 42-43 (Del. 1991)).
BAﬂﬂz

“Aﬁﬁi

“Aﬁﬂ4

“Aﬁﬂi

“Aﬁﬂ3&6

“Aﬁﬂi

wAﬁﬂl

probable cause because the Afﬁdavit did not state that he was confused,
combative, or disoriented. Lambert further argues that the Afﬁdavit was
insufﬁcient since it omitted whether Lambert actually caused the accident.
Probable Cause Established
In his appeal, as in the Superior Court, Lambert attempts to isolate and

discount each fact in the Afﬁdavit by hypothetically innocent explanations.
However, this Court has found that “[t]he possibility that there may be a
hypothetically innocent explanation for each of several facts revealed during the
course of an investigation does not preclude a determination that probable cause
exists . . . .20 The Superior Court properly rejected Lambert’s attempt to provide an
innocent explanation for the crash, as follows:

The defendant’s explanation, I believe, is one that may be

relevant in a civil litigation matter, but I don’t believe the

State is required to accept that characterization of the

collision, but rather can look at the independent objective

facts, which are that this motorcycle ran into the back of

a vehicle while the perSon operating it appeared to the

ofﬁcer to be under the inﬂuence with a moderate odor of

alcohol and bloodshot, glassy eyes.

Lambert also argues that “the four corners of the Afﬁdavit do not suggest

that he was the motorist at fault for causing the accident” and that the magistrate

“was not presented with any information that Mr. Lambert’s driving reﬂected

2° Maxwell, 624 A.2d at 930 (citing Jarvis, 600 A.2d at 41-42 (probable cause existed although
several actions were subject to innocent explanations».

6

impairment.” The Afﬁdavit states that there was damage to the rear of the
Trailblazer and that Lambert admitted hitting the Trailblazer. The only reasonable
inference from those facts is that Lambert’s motorcycle struck the rear of the
Trailblazer. Whether the Trailblazer or another car “swerved” does not change the
fact that Lambert failed to avoid the collision. To conclude that there was probable
cause to believe that Lambert was “under the inﬂuence,” the magistrate need only
have found probable cause that “because of alcohol or drugs or a combination of
both, [Lambert was] less able than [he] would ordinarily have been, either mentally
or physically, to exercise clear judgment, sufﬁcient physical control, or due care in
the driving of [his] vehicle.”21

When Viewed in the totality of the circumstances, the facts in the Affidavit
and the reasonable inferences drawn therefrom provided the magistrate with
sufficient information to support a finding that there was probable cause to believe

Lambert had operated his motorcycle while under the inﬂuence of alcohol.22

First,
Lambert collided with the rear-end of the Trailblazer. Second, Lambert had
watery, bloodshot eyes. Third, Cpl. Lowman detected the odor of alcohol on
Lambert’s breath. Accordingly, the Superior Court properly denied Lambert’s

motion to suppress.

21 21 Del. C. §4177(a); 21 Del. C. § 4177(c)(ll).
22 See Bease v. State, 884 A.2d 495 (Del. 2005).

7

Conclusion

The judgment of the Superior Court is afﬁrmed.